Title: To James Madison from Joseph Jones, [ca. 6 January] 1783
From: Jones, Joseph
To: Madison, James


[ca. 6 January 1783]
Mr. Jones begs to return to Mr. Madison the public letter and thanks him for his offer to answer it. Col. M.’s Letter contains not a word ab. the impost or indeed any thing of consequence—he only mentions Mr. Lee’s prevailing on taking the question to recall him and some further observ. respecting the office he formerly wished to be appointed to. My disorder has been much checked since yesterday.
